Citation Nr: 1428167	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability.  

2.  Whether new and material evidence has been received to reopen a previously
denied claim of entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal was remanded to the Houston RO via the Appeals Management Center (AMC), in June 2013, and returned to the Board without the scheduling of such a hearing.  It was remanded by the undersigned in February 2014 to afford the Veteran the requested videoconference hearing.  The Board noted that the Veteran had moved to Florida and that he requested the videoconference be scheduled through the St. Petersburg, Florida RO.  The case was returned to the Board, from the St. Petersburg RO, in May 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded this claim in February 2014 to the Houston RO in order to afford the Veteran the opportunity for a videoconference hearing, as requested in the Veteran's substantive appeal.  As stated above, the Board noted that the Veteran had moved to Florida and consequently sought to have a videoconference hearing at the RO in St. Petersburg.  The record contains a March 2014 VA form 21-6789, deferred rating decision, from the Houston RO to the St. Petersburg RO, requesting that the Veteran be scheduled for a videoconference with that RO because he now lived in Panama City, Florida.  Thereafter, a letter was sent to the Veteran from the Board in May 2014, informing him that the Board had received his claims file, and his appeal had been returned to the Boards docket.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing 38 USCA § 7104 (West 2002).  Pursuant to 38 C F R. § 20 700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Additionally, electronic hearings known as videoconference hearings may be scheduled when suitable facilities and equipment are available 38 C F R §20 700 e 2013.  In the present appeal, the Veteran has not withdrawn the request for a videoconference hearing and there is no indication that the Veteran was offered the opportunity for a videoconference hearing.  The Board notes also that the record indicates that the Veteran has been homeless during at least part of the appeal period.  Under the circumstances, remand is required to afford the Veteran opportunity for a hearing.  

Additionally, the Board notes that service treatment records and medical records furnished by Social Security Administration (SSA) were added to the electronic record in May 2014, clearly subsequent to the issuance of the statement of the case (SOC) in April 2010.  Any relevant evidence should be addressed by the AOJ prior to Board review.  An SSOC is warranted when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued.  See 38 C.F.R. § 19.31(b) (2013).  Therefore, the claim must also be remanded for the issuance of a SSOC.  This will also allow the AOJ to address the additional evidence in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the appropriate RO on the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The Veteran should be notified of the date and time of the hearing.  

2.  After undertaking any development deemed appropriate, re-adjudicate the issues on appeal with consideration of the additional evidence received since the April 2010 SOC.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with an SSOC and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



